 

Exhibit 10.3

 

WESTERN CAPITAL RESOURCES, INC.

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
February 9, 2015, by and between Mr. Angel Donchev, a resident of Washington,
D.C. (“Optionee”), and Western Capital Resources, Inc., a Minnesota corporation
(the “Company”).

 

BACKGROUND

 

The Company has adopted the Western Capital Resources, Inc. 2015 Stock Incentive
Plan (the “Plan”) pursuant to which shares of Company common stock have been
reserved for issuance under the Plan. Optionee is a an employee of the Company
and will perform substantial work on behalf of the Company, and Optionee and the
Company are parties to a written Employment Agreement dated of even date
herewith (the “Employment Agreement”). As contemplated in the Employment
Agreement, the Company desires to provide Optionee an option to purchase certain
shares of Company common stock upon the terms and conditions set forth herein.
The Company intends that the Option, as defined below, shall be an “incentive
stock option” governed by the provisions of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

AGREEMENT

 

Now, Therefore, the parties hereby agree as follows:

 

1.          Incorporation of the Plan by Reference. The terms and conditions of
the Plan, a copy of which has been earlier delivered to Optionee, are hereby
incorporated into this Agreement by this reference. In particular, the
provisions of Section 9.13 of the Plan, respecting any sale of the Company,
govern the terms and conditions of this Agreement. In the event of any direct
conflict or inconsistency between the specific provisions of this Agreement and
those of the Plan, the provisions of this Agreement shall govern and control. By
its terms, the Plan may be amended subsequent to the date of this Agreement, in
which case the Plan as so amended shall continue to be incorporated by reference
into this Agreement, and shall govern and control the terms and conditions of
this Agreement except in the case of direct conflict or inconsistency.

 

2.          Grant of Option; Exercise Price. Subject to the terms and conditions
herein set forth, the Company hereby irrevocably grants to Optionee, from shares
of common stock reserved under the Plan, the right and option (the “Option”) to
purchase all or any part of an aggregate of 65,000 shares of Company common
stock, no par value per share (the “Shares”), at the per-Share exercise price of
$6.00 (the “Exercise Price”), which price is greater than the fair market value
of the Company’s common stock on the grant date (i.e., the date of this
Agreement).

 

3.          Exercisability and Vesting of Option. The Option shall be
exercisable only to the extent that all of the Option, or any portion thereof,
has vested. Except as provided in Section 4, the Option shall vest, in three
near-equal increments annually on each of the three anniversaries following the
date of this Agreement, in the manner described below but only for so long as
Optionee continues to serve the Company as an employee of the Company or any of
its subsidiaries.

 



1

 

 



Number of Shares To Be Vested   Vesting Date or Condition 22,000   February 8,
2016 21,000   February 8, 2017 22,000   February 8, 2018

 

Notwithstanding the foregoing vesting schedule, if a “Sale Transaction,” as such
term is defined in the Plan, occurs and the Committee exercises its power and
right to cause all or any portion of the Option to continue, or to be replaced
under Section 9.13(c) of the Plan, then the entirety of this Option will vest
immediately upon the earlier of (i) any termination of service by the Company
without “cause” (as such term is defined in the Employment Agreement) or (ii)
180 days after the consummation of the Sale Transaction.

 

4.          Term of Option. To the extent vested, and except as otherwise
provided in this Agreement, the Option shall be exercisable for a term of ten
years from the date of this Agreement. Nevertheless, this Option may earlier
vest or may earlier terminate as set forth in the applicable paragraphs below:

 

(a)          In the event of a termination of Optionee’s service to the Company
or its subsidiaries due to the death or disability of Optionee, then Optionee’s
legal representative may thereafter exercise the Option, to the extent then
vested, until the earlier of (i) 180 days after the death or disability of
Optionee, as applicable, or (2) the expiration of the Option set forth in the
first sentence of this Section 4. Any unvested portion of the Option will
terminate immediately upon Optionee’s death or disability.

 

(b)          In the event of a termination of Optionee’s service to the Company
or its subsidiaries prior to the expiration of the term of the Employment
Agreement but under circumstances not involving or constituting “cause,” as
defined in the Employment Agreement, and not involving Optionee’s death or
disability, then Optionee may thereafter exercise the Option, to the extent then
vested, until the earlier of (i) 180 days after such termination of service, or
(2) the expiration of the Option set forth in the first sentence of this Section
4. Any unvested portion of the Option will terminate immediately upon a
termination of Optionee’s service in the manner described in this paragraph.

 

(c)          In the event of a termination of Optionee’s service to the Company
or its subsidiaries upon the expiration of the term of the Employment Agreement,
that portion of the Option that is vested as of the date of such termination
will continue to be exercisable until the expiration of the Option set forth in
the first sentence of this Section 4; provided, however, that Optionee
understands that treatment of the Option under Section 422 of the Code as an
“incentive stock option” will nonetheless require Optionee to have exercised the
Option on or prior to 90 days after a termination of Optionee’s service in the
manner described in this paragraph.

 



2

 

 

(d)          In the event of a termination of Optionee’s service to the Company
or its subsidiaries, during the initial three-year term of employment under the
Employment Agreement, due to “cause,” as such term is defined in the Employment
Agreement, then the entire unexercised portion of the Option, regardless of
whether any portion thereof is then vested (including any portion of the Option
that may have vested in connection with a Sale Transaction), will thereupon
immediately terminate and be null and void without any further action required
on the part of the Company. For the avoidance of doubt, (1) if any portion of
the Option shall have vested and been exercised prior to the termination of
Optionee’s employment with the Company or its subsidiaries, for any reason, the
Company shall not have any right to repurchase or otherwise reacquire the Shares
from Optionee, and (2) no termination for “cause” resulting in the termination
and forfeiture of this Option may occur under this paragraph (d) at any time
after the expiration of the initial three-year term of the Employment Agreement.

 

5.          Method of Exercising Option. Subject to the terms and conditions of
this Agreement and the Plan, the Option may be exercised, in whole or in part,
by giving written notice to the Company specifying the number of Shares to be
purchased and accompanied by the full purchase price for such shares (which
written notice may be in the form of Notice of Exercise attached hereto). The
Exercise Price shall be payable: (a) in United States dollars upon exercise of
the Option and may be paid by cash, uncertified or certified check or bank
draft; (b) by delivery of shares of common stock in payment of all or any part
of the option price, which shares shall be valued for this purpose at the Fair
Market Value (as such term is defined in the Plan) on the date on which the
Option is exercised; or (c) at Optionee’s election, by instructing the Company
to withhold, from the Shares issuable upon exercise of the Option, shares of
common stock in payment of all or any part of the exercise price (and/or any
related withholding tax obligations, if permissible under applicable law), which
shares shall be valued for this purpose at the Fair Market Value (less the
Exercise Price thereof) or in such other manner as may be authorized from time
to time by the Company’s Board of Directors or the board’s Compensation
Committee. Any such notice shall be deemed given when received by the Company at
the address provided in Section 10 of this Agreement. All Shares that shall be
purchased upon the proper exercise of the Option as provided herein shall be
fully paid and non-assessable.

 

6.          Rights of Option Holder. As the holder of the Option, Optionee shall
not have any of the rights of a shareholder with respect to the Shares covered
by the Option except to the extent that one or more certificates for such Shares
shall be delivered to Optionee upon the due exercise of all or any part of the
Option.

 

7.          Transferability. The Option shall not be transferable except to the
extent permitted by Section 9.3 of the Plan.

 

8.          Optionee Representations. Optionee hereby represents and warrants to
the Company that Optionee has reviewed with his or her own tax advisors the
federal, state and local tax consequences of the transactions contemplated by
this Agreement, including the grant of this Option by the Company. Optionee is
relying solely on such advisors and not on any statements or representation of
the Company or any of its agents. Optionee understands that Optionee will be
solely responsible for any tax liability that may result to Optionee as a result
of the transactions contemplated by this Agreement, including the grant by the
Company of the Option. In this regard, Optionee understands that, although this
Agreement and the Plan will generally interpreted in order to cause the Option
to be treated as an incentive stock option under Section 422 of the Code, the
timing of exercise of this Option may affect the availability to Optionee of tax
treatment under Section 422 of the Code. Optionee further understands that, as
to matters involving an interpretation under the Plan, the Board of Directors of
the Company (or an applicable committee thereof) has sole and complete
discretionary authority to definitively interpret the Plan, which interpretation
shall be final, conclusive and binding upon Optionee.

 



3

 

 

9.          Securities Law Matters. Optionee acknowledges that the Shares to be
received upon any exercise of the Option may not have been registered under the
Securities Act of 1933 or the applicable securities laws of any state
(collectively, the “Securities Laws”). If such Shares shall have not been so
registered, Optionee acknowledges and understands that the Company is under no
obligation to register, under the Securities Laws, sale or any resale of the
Shares received by Optionee or to assist Optionee in complying with any
exemption from such registration if Optionee should at a later date wish to
dispose of the Shares. Optionee acknowledges that, if not then registered under
the Securities Laws, any certificates representing the Shares shall bear a
legend restricting the transferability thereof in substantially the following
form:

 

The shares represented by this certificate have not been registered or qualified
under federal or state securities laws. The shares may not be offered for sale,
sold, pledged or otherwise disposed of unless so registered or qualified, unless
an exemption exists or unless such disposition is not subject to the federal or
state securities laws. In its discretion, the Company may require that the
availability of any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, the form and substance of which opinion
shall be reasonably satisfactory to the Company.

 

10.         Notices. All notices and other communications required under this
Agreement will be in writing and will be deemed to have been duly given two days
after mailing, via certified mail return-receipt requested, to the applicable
party at the following addresses:

 

If to the Company:Western Capital Resources, Inc.

Attention: Chief Executive Officer

11550 “I” Street, Suite 150

Omaha, NE 68137

Facsimile: (402) 733-8545

 

If to Optionee:Angel Donchev

2410 17th Street NW, Apartment 308

Washington, D.C. 20009



 

11.         Dispute Resolution.

 

(a)          The parties will endeavor to resolve any disputes relating to the
Agreement through amicable negotiations. Failing an amicable settlement, any
controversy, claim or dispute arising under or relating to this Agreement,
including the existence, validity, interpretation, performance, termination or
breach of this Agreement, will finally be settled by binding arbitration before
a single arbitrator jointly appointed by the parties. The arbitrator will
self-administer the arbitration proceedings using the Commercial Rules of the
American Arbitration Association (“AAA”); provided, however, the AAA shall not
be involved in administration of the arbitration. The arbitrator must be a
retired judge of a state or federal court of the United States or a licensed
lawyer with at least 15 years of corporate or commercial law experience and have
at least an AV rating by Martindale Hubbell. If the parties cannot agree on an
arbitrator, either party may request a court of competent jurisdiction to
appoint an arbitrator, which appointment will be final.

 



4

 

 

(b)          The arbitration will be held in Omaha, Nebraska. Each party will
have discovery rights as provided by the Federal Rules of Civil Procedure within
the limits imposed by the arbitrator; provided, however, that all such discovery
will be commenced and concluded within 45 days of the selection of the
arbitrator. It is the intent of the parties that any arbitration will be
concluded as quickly as reasonably practicable. The arbitrator will use all
reasonable efforts to issue the final written report containing award or awards
within a period of five business days after closure of the proceedings. Failure
of the arbitrator to meet the time limits of this section will not be a basis
for challenging the award. The arbitrator will not have the authority to award
punitive damages to either party. Each party will bear its own expenses, but the
parties will share equally the expenses of the arbitration. The arbitrator will
award attorneys’ fees and other related costs payable by the losing party to the
successful party. This Agreement will be enforceable, and any arbitration award
will be final and non-appealable, and judgment thereon may be entered in any
court of competent jurisdiction.

 

12.         General Provisions.

 

(a)          The Option is granted pursuant to the Plan and is governed by the
terms thereof. The Company shall at all times during the term of the Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement.

 

(b)          Nothing herein expressed or implied is intended or shall be
construed as conferring upon or giving to any person, firm, or corporation,
other than the parties hereto, any rights or benefits under or by reason of this
Agreement.

 

(c)          Each party agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.

 

(d)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same agreement.

 

(e)          This Agreement, in its interpretation and effect, shall be governed
by the laws of the State of Nebraska applicable to contracts executed and to be
performed therein, and without regard to any of such state’s conflicts-of-law
provisions.

 

(f)          If any portion of this Agreement is held invalid or inoperative,
the other portions of this Agreement shall be unaffected thereby and, so far as
is reasonable and possible, effect shall be given to the intent manifested by
the portion held invalid or inoperative.

 

5

 

 

In Witness Whereof, the undersigned have executed this Stock Option Agreement as
of the date first written above.

 



WESTERN CAPITAL RESOURCES, INC.       By:     Name:      Title:          
OPTIONEE             Angel Donchev  

 

Signature Page – Stock Option Agreement

 

6

 

 

NOTICE OF EXERCISE

WESTERN CAPITAL RESOURCES, INC.

STOCK OPTION AGREEMENT

 

(To be signed only upon exercise of stock option)

 

Pursuant to a Stock Option Agreement dated as of February 9, 2015 (the “Option
Agreement”), the undersigned is the holder of an option (the “Option”) to
purchase up to 65,000 shares of common stock, no par value per share, of Western
Capital Resources, Inc., a Minnesota corporation (the “Company”). In accordance
with the terms of the Option Agreement, the undersigned hereby irrevocably
elects to exercise the Option with respect to ____________ shares of common
stock and to purchase such shares from the Company, and herewith makes payment
of $____________ therefor:

 



¨by cash, uncertified or certified check or bank draft;

¨by delivery of shares of common stock; or

¨by instructing the Company to withhold from the shares issuable upon exercise
of the Option shares of common stock in payment of $____________ of the exercise
price (and/or any related withholding tax obligations, if permissible under
applicable law).

 

The undersigned requests that the certificate(s) for such shares be issued in
the name of ______________________________, and be delivered to
______________________________, whose address is set forth below the signature
of the undersigned.

 



 

Dated:      

 

      (Signature)           (Address)           (Address)           (Social
Security or other Tax ID No.)

 



 

